Judgment, entered February 15, 1963, in favor of plaintiff in the sum of $19,195.10, unanimously reversed, on the law and on the facts, the verdict vacated, and a new trial granted, with costs to defendants-appellants, unless plaintiff stipulates to accept $7,500 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendants-appellants. In this personal injury action the jury’s verdict is grossly excessive in its award of damages and a verdict in excess of $7,500 is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, McNally, Steuer and Bastow, JJ.